—In an action, inter alia, to recover damages for violation of Executive Law § 296 (16), the plaintiff appeals from an order of the Supreme Court, Westchester County (Donovan, J.), dated May 23, 2000, which denied his motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiff’s motion for summary judgment since there are issues of fact as to whether the termination of the plaintiff’s employment was in violation of Executive Law § 296 (16) (see, Bacchi v Fritz Cos., 271 AD2d 558). Santucci, J. P., S. Miller, Friedmann and Cozier, JJ., concur.